Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 5, 2020

                                      No. 04-19-00837-CV

            IN THE INTEREST OF K.N.A., J.R.A., K.Y.A., J.C.A, CHILDREN

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-FLD-001498-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the order terminating appellant K.L.’s parental rights to
her children. On July 31, 2019, the trial court appointed Linda Garza as counsel for K.L. K.L.’s
brief was due on January 23, 2020. On January 30, 2020, a deputy clerk of this court contacted
Ms. Garza who stated that she would file something with this court on January 31, 2020. To
date, K.L. has not filed a brief or a motion for extension of time to file her brief, and Ms. Garza
has not filed anything with this court.

        Because “involuntary termination of parental rights involves fundamental constitutional
rights,” Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985) (internal quotation marks omitted);
accord In re J.F.C., 96 S.W.3d 256, 302 (Tex. 2002), we look to the abandonment procedures
for criminal cases for guidance in this circumstance. See, e.g., TEX. R. APP. P. 38.8(b); see also
TEX. FAM. CODE ANN. § 107.013 (West 2014) (requiring the trial court to appoint counsel to
represent an indigent parent in a parental termination case); In re K.S.M., 61 S.W.3d 632, 633
(Tex. App.—Tyler 2001, no pet.) (“Like indigent criminal appellants, indigent appellants
challenging an order terminating their parental rights enjoy a right to counsel on appeal.”).

       It is therefore ORDERED that K.L.’s appointed appellate counsel, Linda Garza, must
respond to this court in writing no later than February 7, 2020. The response should state a
reasonable explanation for failing to timely file K.L.’s brief. It is further ORDERED that Ms.
Garza must file a motion or K.L.’s brief in this appeal no later than February 7, 2020. If the
brief or motion is not filed by such date, this appeal will be abated to the trial court for a
hearing to determine if new appellate counsel should be appointed and to consider whether
sanctions should be imposed against Ms. Garza for failing to timely file K.L.’s brief.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court